Stevens, J.
The case turns upon the question whether there is sufficient evidence to sustain the verdict of the jury. The district attorney testified that he advised defendant that there was not sufficient evidence to warrant the arrest of the plaintiff, but that the defendant insisted upon the arrest, telling the district attorney that a witness by the name of Johnson had knowledge of the burning of the garage by the plaintiff.
The defendant testified that he did not know that the plaintiff set the fire, but that he “had a suspicion on this *292man,” and that he told the district attorney that he would learn from the witness Johnson that the plaintiff had set the fire. Later the district attorney interviewed the witness Johnson and found that he did not know that plaintiff had set the fire.
There is proof in the record which might lead a jury to make different findings upon the issues presented by the case. But the evidence referred to above clearly presents jury issues upon the questions that determine liability.
By the Court. — Judgment affirmed.